Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Monroe County Court (Victoria M. Argento, J.), *1610entered January 5, 2015. The order denied the motion of defendant pursuant to CPL 440.10.
It is hereby ordered that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Taylor ([appeal No. 1] 148 AD3d 1607 [2017]).
Present — Whalen, P.J., Centra, Peradotto, DeJoseph and Scudder, JJ.